Citation Nr: 0844720	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for heart disease, 
claimed as arteriosclerosis, including as secondary to 
service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from September 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's hypertension 
and arteriosclerosis service-connection claims, among other 
claims.

In November 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates no 
relationship between the veteran's current hypertension and a 
disease or injury in service, including his service-connected 
type II diabetes mellitus.

2.  The weight of the competent evidence demonstrates no 
relationship between the veteran's current heart disease and 
a disease or injury in service, including his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension, including as secondary to service-connected 
type II diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 
(2008).

2.  The criteria for entitlement to service connection for 
heart disease, including as secondary to service-connected 
type II diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§ 3.159(b)(1) (2008).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a June 2004 letter in which the 
RO notified him of what evidence was required to substantiate 
his claims for secondary service connection for hypertension 
and arteriosclerosis.  The letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and 
what assistance VA could provide him in obtaining this 
evidence.  Finally, the letter notified him that he should 
submit any relevant evidence.  This letter fulfilled the duty 
to notify.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The remaining elements of proper 
Dingess notice were provided in a March 2006 letter.
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  As the veteran's claims were 
readjudicated in a July 2006 supplemental statement of the 
case, this timing deficiency was cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).

VA has met the duty to assist the veteran in the development 
of his claims.  The veteran's relevant service treatment 
records, service personnel records, VA treatment records and 
private treatment records have been obtained.  While he 
reported ongoing medical treatment for his claimed disorders 
during his November 2008 hearing, he did not suggest that 
these records contained findings or a nexus opinion in 
support of his claims.  Rather, he specifically indicated 
that all records of "relevant medical treatment" had been 
sent in.  As there is no suggestion of additional medical 
documentation that would be relevant to the underlying 
causation questions in this case, a remand for additional 
records under 38 C.F.R. § 3.159(c)(2) is not needed given 
that there is no indication that such records would be 
"relevant."  Additionally, the veteran has been afforded a 
VA examination, and a relevant medical opinion has been 
obtained.  As there is no indication that there is any 
outstanding pertinent evidence, the Board may proceed with 
consideration of the veteran's claims.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (2008).  

Hypertension and Arteriosclerosis

The veteran contends that his current hypertension and heart 
disease are the result of his service-connected type II 
diabetes mellitus.  He was granted service connection for 
that disability in an August 2004 rating decision as he was 
presumed to have been exposed to herbicides during his 
service in Vietnam.

The veteran's September 1956 entrance examination and April 
1969 discharge examination were negative for any relevant 
abnormalities.  His service treatment records were negative 
for any symptoms, treatments or diagnoses of hypertension or 
heart disease.

Subsequent to service, an assessment of elevated cholesterol 
was made in a January 1999 private treatment note, and the 
veteran was informed of the need to watch his dietary fats.  
A December 2001 private treatment note indicated that the 
veteran had elevated cholesterol levels, and that he had been 
prescribed Lipitor.

An April 2002 VA initial examination note reflected the 
veteran's reported history of hyperlipidemia "over the past 
year or so," and an assessment of hyperlipidemia was made.

An April 2004 VA treatment note indicated that the veteran's 
blood pressure had been elevated during a recent eye 
evaluation, and that he had been taking Zocor for 
hyperlipidemia for "several years."

At his May 2005 VA Agent Orange examination, the veteran 
reported suffering from diabetes mellitus for approximately 
one year and hyperlipidemia for approximately ten years.  
Impressions of diabetes mellitus, hypertension and 
hyperlipidemia were made.

The veteran reported taking hypertension medication for 
approximately one year at his May 2005 VA examination.  
Following a review of the veteran's claims folder as well as 
a physical examination, the examiner diagnosed the veteran as 
suffering from hypertension and diabetes mellitus.  He opined 
that the veteran's hypertension was not caused by nor was 
aggravated by his diabetes mellitus.

The veteran was diagnosed with diabetic neuropathy in a July 
2005 VA examination.

In his July 2005 notice of disagreement, the veteran stated 
that his hypertension was diagnosed over a year after he was 
diagnosed with diabetes mellitus, and that no one in his 
family had hypertension.

At his November 2008 hearing, the veteran testified that he 
has been suffering from hypertension and arterial sclerosis 
for over 30 years, but declined to seek treatment prior to 
2000 because he did not want to "bother anybody."  His 
spouse testified that the veteran was under a great deal of 
pressure and that he takes multiple prescription medicines a 
day for his various conditions.

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus if 
hypertension was diagnosed after diabetic nephropathy.  M21-
1MR, Part III, Subpart IV, Chapter 4, Section F (Dec. 13, 
2005).  In this case, diabetic nephropathy was diagnosed in 
July 2005, nearly a year after the veteran's first documented 
reports of hypertension.

Hypertension and heart disease are not subject to presumptive 
service connection on the basis of the veteran's presumed 
herbicide exposure during his Vietnam service.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2008).

While the post-service medical evidence of record shows that 
the veteran currently has hypertension and hyperlipidemia, 
there is no evidence of these disorders until approximately 
30 years after the veteran's discharge from service.  
Although the veteran generally reports that he had 
experienced these disabilities since service, there is no 
competent medical evidence suggesting a continuity of 
symptomatology.  He testified at his November 2008 hearing 
that he had not undergone any medical treatment for these 
conditions until 2000.

The record also does not contain medical evidence linking the 
veteran's claimed disabilities to his active duty service or 
his service-connected type II diabetes mellitus.

In essence, the only evidence linking current hypertension 
and heart disease to service is the veteran's contention that 
these conditions are due to type II diabetes mellitus. The 
veteran has no medical or scientific expertise that would 
qualify him to provide a competent opinion in this regard.  
See Espiritu v. Derwinski, 2 Vet. App. at 494.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for hypertension and heart disease, claimed as 
arteriosclerosis, and these claims must be denied.  38 
U.S.C.A. §5107(b)(West 2002 & Supp. 2008).  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, including as secondary 
to service-connected type II diabetes mellitus, is denied.

Service connection for heart disease, claimed as 
arteriosclerosis, including as secondary to service-connected 
type II diabetes mellitus, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


